
      
        ENVIRONMENTAL PROTECTION AGENCY 
        40 CFR Part 52 
        [EPA-R05-OAR-2006-0002; FRL-8166-8] 
        Approval and Promulgation of Air Quality Implementation Plans; Indiana 
        
          AGENCY:
          Environmental Protection Agency (EPA). 
        
        
          ACTION:
          Proposed rule. 
        
        
          SUMMARY:

          The EPA is proposing to approve revisions to the Indiana particulate matter (PM10) State Implementation Plan (SIP). On December 15, 2005, Indiana requested revisions for sources at the ASF Keystone, Inc. (Keystone) coil spring manufacturing facility in Lake County, Indiana. The requested revisions will increase the PM10 emission limit for one unit and reduce the limits for two units. The changes result in a net decrease in the allowable emissions. The emission limits for a fourth unit that has shut down are also being removed. Indiana also requested removing the process weight rate limits and using pounds of PM10 per hour (lb/hr) as the short-term emission limit. The maximum permissible PM10 emissions will not increase after removing the process weight rate limits because of the net decrease in short-term emission limits. 
        
        
          DATES:
          Written comments must be received on or before June 22, 2006. 
        
        
          ADDRESSES:
          Submit your comments, identified by Docket ID No. EPA-R05-OAR-2006-0002, by one of the following methods: 
          • http://www.regulations.gov: Follow the on-line instructions for submitting comments. 
          • E-mail: mooney.john@epa.gov.
          
          • Fax: (312) 886-5824. 
          • Mail: John M. Mooney, Chief, Criteria Pollutant Section, Air Programs Branch, (AR-18J), U.S. Environmental Protection Agency, 77 West Jackson Boulevard, Chicago, Illinois 60604. 
          • Hand Delivery: John M. Mooney, Chief, Criteria Pollutant Section, Air Programs Branch, (AR-18J), U.S. Environmental Protection Agency, 77 West Jackson Boulevard, Chicago, Illinois 60604. Such deliveries are only accepted during the Regional Office's normal hours of operation, and special arrangements should be made for deliveries of boxed information. The Regional Office's official hours of business are Monday through Friday, 8:30 a.m. to 4:30 p.m. excluding Federal holidays. 

          Please see the direct final rule which is located in the Rules section of this Federal Register for detailed instructions on how to submit comments. 
        
        
          FOR FURTHER INFORMATION CONTACT:

          Matt Rau, Environmental Engineer, Criteria Pollutant Section, Air Programs Branch (AR-18J), Environmental Protection Agency, Region 5, 77 West Jackson Boulevard, Chicago, Illinois 60604, (312) 886-6524, rau.matthew@epa.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:
        In the Final Rules section of this Federal Register, EPA is approving the State's SIP submittal as a direct final rule without prior proposal because the Agency views this as a noncontroversial submittal and anticipates no adverse comments. A detailed rationale for the approval is set forth in the direct final rule. If no adverse comments are received in response to this rule, no further activity is contemplated. If EPA receives adverse comments, the direct final rule will be withdrawn and all public comments received will be addressed in a subsequent final rule based on this proposed rule. EPA will not institute a second comment period. Any parties interested in commenting on this action should do so at this time. Please note that if EPA receives adverse comment on an amendment, paragraph, or section of this rule and if that provision may be severed from the remainder of the rule, EPA may adopt as final those provisions of the rule that are not the subject of an adverse comment. For additional information, see the direct final rule which is located in the Rules section of this Federal Register.
        
        
          Dated: April 20, 2006. 
          Norman Niedergang, 
          Acting Regional Administrator, Region 5. 
        
      
      [FR Doc. 06-4764 Filed 5-22-06; 8:45 am] 
      BILLING CODE 6560-50-P
    
  